DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2020 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “longitudinal extension” of Claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 8, 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites the limitation “wherein the assembly element further comprises a mounting area for mounting the syringe cone part” whereas both Claims 3 and 14 recite the limitation “wherein the assembly element further comprises a peripheral groove for arranging a peripheral elevation of the syringe cone part.” 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 17 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon Both Claims 17 and 19, which depend upon Claim 1, recite limitations previously disclosed in Claim 1. Specifically, the tongue-and-groove configuration of the holding device in Claim 17 and the interacting structure located on the glass syringe operating means of Claim 19.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-6, 17, 21-23, 26-30, 32-33, 36-37, 39-40 and 43-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jennings (USPGPub 2009/0234297) in view of Sweeney et al. (U.S. Pat. 4,929,232).

Re Claim 1, Jennings discloses a glass syringe-side assembly element (150) (Jennings ¶ 0007; Figs. 1-4) for providing an interface element between a glass syringe (114) (wherein Jennings discloses that its device is often used with glass syringes - ¶ 0007), said glass syringe (114) having a front side and a rear side (as seen in Jennings Fig. 6) and comprising on its front side a syringe cone part (172) with a syringe needle (118) and comprising on its rear side a flange part (120) (Jennings ¶ 0030) and a glass syringe operating means (160) (Jennings ¶ 0031; 
	Jennings further discloses wherein the assembly element (150) comprises a holding device (152) for holding the glass syringe operating means (160) (Jennings ¶ 0031, Figs. 1-4), wherein the holding device (152) is arranged on an outer peripheral side of the assembly element (150) (Jennings Figs. 3 and 4), wherein the holding device (150) comprises spring elements (152-1) and first grooves (152-2) (as seen in Jennings Annotated Fig. 4 below), wherein the spring elements (152-3) and first grooves (152-2) are distributed on the outer peripheral side of the assembly element (150) following a circumferential direction of the outer peripheral side, wherein the first grooves (152-2) are each located between two of said spring elements (152-1) and are in contact with both of said two spring elements (152-1), wherein the spring elements (152) interact with corresponding grooves of the glass syringe operating means (160) in the manner of a tongue-and-groove connection to reduce rotation of the assembly element (Jennings ¶ 0031, Jennings Annotated Fig. 4).
	Jennings fails to disclose wherein the securing means is adhered to the outer contour of the glass syringe, by means of an adhesive label, or wherein the securing means is welded onto the outer contour of the glass syringe. Sweeney discloses a syringe (21) (as seen in Sweeney Fig. 2) wherein a securing means (40) is adhered to the outer contour of the syringe (Sweeney Fig. 

    PNG
    media_image1.png
    594
    477
    media_image1.png
    Greyscale

Re Claim 4, Jennings in view of Sweeney disclose all of the limitations of Claim 1. Jennings discloses the securing means (151) comprising a mounting area (185) (Jennings Fig. 5) for mounting a shoulder region (as seen in Jennings Fig. 1) of the glass syringe (114), in order to secure the assembly element (150) to the shoulder region and thus to the glass syringe (114) (Jennings Figs. 1 and 2).

Re Claim 5, Jennings in view of Sweeney disclose all of the limitations of Claim 1. Jennings discloses the securing means (151) comprises a mounting area (185) (Jennings Fig. 5) for mounting a cylinder region (116) of the glass syringe (114), wherein the cylinder region (116) has a longitudinal extension that is greater than a diameter of the cylinder region in order to secure the assembly element (150) to the cylinder region (116) and thus to the glass syringe (114) (Jennings Pg. 2 ¶ 0031; Fig. 6).

Re Claim 6, Jennings discloses a glass syringe-side assembly element (150) for providing an interface element (Jennings ¶ 0007; Figs. 1-4) between a glass syringe (114) (wherein Jennings discloses that its device is often used with glass syringes - ¶ 0007) and a glass syringe operating means (160) (Jennings ¶ 0031; Fig. 2), wherein the assembly element (150) can be arranged on an outer contour of the glass syringe (114), wherein the assembly element (150) has an inner contact area facing the glass syringe and a syringe operating means contact area facing away from the syringe (114) (Jennings Figs 1 and 2), wherein the inner contact area is configured to be softer than the syringe operating means contact area (deformable area - Jennings ¶ 0045), wherein the assembly element (150) comprises a holding device (152) for 
	Jennings further discloses wherein the holding device (150) comprises spring elements (152-1) and first grooves (152-2) (as seen in Jennings Annotated Fig. 4 above), wherein the spring elements (152-3) and first grooves (152-2) are distributed on the outer peripheral side of the assembly element (150) following a circumferential direction of the outer peripheral side, wherein the first grooves (152-2) are each located between two of said spring elements (152-1) and are in contact with both of said two spring elements (152-1), wherein the spring elements (152) interact with corresponding grooves of the glass syringe operating means (160) in the manner of a tongue-and-groove connection to reduce rotation of the assembly element (Jennings ¶ 0031, Jennings Annotated Fig. 4).
	Jennings fails to disclose wherein the securing means is adhered to the outer contour of the glass syringe, by means of an adhesive label, or wherein the securing means is welded onto the outer contour of the glass syringe. Sweeney discloses a syringe (21) (as seen in Sweeney Fig. 2) wherein a securing means (40) is adhered to the outer contour of the syringe (Sweeney Fig. 7), by means of an adhesive label, or wherein the securing means (40) is welded onto the outer contour of the glass syringe (21) for the purpose of inadvertent disconnection without the use of force (Sweeney Col. 5 Line 44 to Col. 6 Line 5). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the securing means of Jennings to be adhered to the outer contour of the glass syringe, by means of an adhesive label, of wherein the securing means is welded onto the outer contour of the glass syringe, as disclosed by Sweeney for the purpose of inadvertent disconnection without the use of force.

Re Claims 17 and 19, Jennings in view of Sweeney disclose all of the limitations of Claim 1. Jennings discloses wherein the holding device (152) has a specific external structure in the form of a tongue-and-groove configuration (as seen in Jennings Figs. 2-4), wherein the said grooves or respectively tongues are arranged in the circumferential and/or longitudinal direction of the assembly element (150); wherein a counter structure to the specific external structure of the holding device (152) is provided on the glass syringe operating means (160) interacting with the specific external structure of the holding device (152) (Jennings ¶ 0031).

Re Claim 21, Jennings discloses a glass syringe-side assembly element (150) (Jennings ¶ 0007; Figs. 1-4) for providing an interface element between a glass syringe (114) (wherein Jennings discloses that its device is often used with glass syringes - ¶ 0007), said glass syringe (114) having a front side and a rear side (as seen in Jennings Fig. 6) and comprising on its front side a syringe cone part (172) with a syringe needle (118) and comprising on its rear side a flange part (120) (Jennings ¶ 0030) and a glass syringe operating means (132, 140, 160) (Jennings ¶ 0031; Fig. 2), wherein the assembly element (150) is able to be arranged on an outer contour of the syringe (114) (as seen in Jennings Figs. 1 and 2, ¶ 0032), wherein the assembly element (150) comprises a securing means (151) in order to secure the assembly element (150) relative to the syringe needle (118) in front of the flange part (120) on the glass syringe (114) in such a way that a reference point of the assembly element (150) is always at a defined distance from the needle tip of the syringe needle (118) (Jennings ¶ 0031).

	Finally, Jennings discloses wherein the outer peripheral side of the assembly element (150) is in contact only with the glass syringe operating means (132, 140, 160), wherein an inner peripheral side of the assembly element (150) is in contact only with the glass syringe (114) (Jennings Figs. 1-2), and wherein the assembly element (150) is arranged on only one side of the flange part (120) facing towards the syringe cone part (172) (Jennings Figs. 1-2). Jennings fails to disclose wherein the securing means is adhered to the outer contour of the glass syringe, by means of an adhesive label, or wherein the securing means is welded onto the outer contour of the glass syringe. Sweeney discloses a syringe (21) (as seen in Sweeney Fig. 2) wherein a securing means (40) is adhered to the outer contour of the syringe (Sweeney Fig. 7), by means of an adhesive label, or wherein the securing means (40) is welded onto the outer 

Re Claim 22, Jennings in view of Sweeney disclose all of the limitations of Claim 1. Jennings fails to disclose wherein, in an axial direction of the assembly element, a first end surface of the spring elements is aligned with a front surface of the assembly element where Jennings discloses a first end of the spring element being aligned with the center of the assembly element (Jennings Figs. 1-4 and Annotated Fig. 4). However, it would have been an obvious matter of design choice to modify Jennings placement of the first end of the spring elements to be, in an axial direction of the assembly element, aligned with a front surface of the assembly element since applicant has not disclosed that having said configuration solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of said configuration, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Re Claim 23, Jennings in view of Sweeney disclose all of the limitations of Claim 22. Jennings further discloses wherein, in the axial direction of the assembly element (150), a second end surface of the spring elements (152-1) is aligned with a second surface of the assembly element (the second surface being the center of the assembly element - Jennings Figs. 1-4 and Annotated Fig. 4).

Re Claims 26 and 27, Jennings in view of Sweeney disclose all of the limitations of Claim 1. Jennings also discloses wherein the holding device (152) comprises second grooves (152-3) being distributed on the outer peripheral side of the assembly element (150) following a circumferential direction of the outer peripheral side; and wherein the second grooves (152-3) are each located between two of said spring elements (152-1) and comprise a constant distance towards both of said two spring elements (152-1) (Jennings Annotated Fig. 4 above).

Re Claims 26-30, Jennings in view of Sweeney disclose all of the limitations of Claims 1, 6 and 21. Jennings further discloses wherein the assembly element flattens out towards a rear area (152-4) (Jennings Annotated Fig. 4 above).

Re Claim 32, Jennings in view of Sweeney disclose all of the limitations of Claim 6. Jennings fails to disclose wherein, in an axial direction of the assembly element, a first end surface of the spring elements is aligned with a front surface of the assembly element where Jennings discloses a first end of the spring element being aligned with the center of the assembly element (Jennings Figs. 1-4 and Annotated Fig. 4). However, it would have been an In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Re Claim 33, Jennings in view of Sweeney disclose all of the limitations of Claim 32. Jennings further discloses wherein, in the axial direction of the assembly element (150), a second end surface of the spring elements (152-1) is aligned with a second surface of the assembly element (the second surface being the center of the assembly element - Jennings Figs. 1-4 and Annotated Fig. 4).

Re Claims 36 and 37, Jennings in view of Sweeney disclose all of the limitations of Claim 6. Jennings also discloses wherein the holding device (152) comprises second grooves (152-3) being distributed on the outer peripheral side of the assembly element (150) following a circumferential direction of the outer peripheral side; and wherein the second grooves (152-3) are each located between two of said spring elements (152-1) and comprise a constant distance towards both of said two spring elements (152-1) (Jennings Annotated Fig. 4 above).

Re Claim 39, Jennings in view of Sweeney disclose all of the limitations of Claim 21. Jennings fails to disclose wherein, in an axial direction of the assembly element, a first end surface of the spring elements is aligned with a front surface of the assembly element where Jennings discloses a first end of the spring element being aligned with the center of the assembly element (Jennings Figs. 1-4 and Annotated Fig. 4). However, it would have been an obvious matter of design choice to modify Jennings placement of the first end of the spring elements to be, in an axial direction of the assembly element, aligned with a front surface of the assembly element since applicant has not disclosed that having said configuration solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of said configuration, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Re Claim 40, Jennings in view of Sweeney disclose all of the limitations of Claim 39. Jennings further discloses wherein, in the axial direction of the assembly element (150), a second end surface of the spring elements (152-1) is aligned with a second surface of the assembly element (the second surface being the center of the assembly element - Jennings Figs. 1-4 and Annotated Fig. 4).

Re Claims 43 and 44, Jennings in view of Sweeney disclose all of the limitations of Claim 21. Jennings also discloses wherein the holding device (152) comprises second grooves (152-3) being distributed on the outer peripheral side of the assembly element (150) following a circumferential direction of the outer peripheral side; and wherein the second grooves (152-3) are each located between two of said spring elements (152-1) and comprise a constant distance towards both of said two spring elements (152-1) (Jennings Annotated Fig. 4 above).

Claims 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jennings (USPGPub 2009/0234297) in view of Sweeney et al. (U.S. Pat. 4,929,232) as applied to Claim 1 above, and further in view of Haber et al. (U.S. Pat. 5,292,318).

Re Claims 18 and 20, Jennings in view of Sweeney discloses all of the limitations of Claim 1. However, Jennings in view of Sweeney do not disclose wherein the holding device has a specific external structure in the form of a thread structure; and wherein a counter structure to the specific external structure of the holding device is provided on the glass syringe operating means interacting with the specific external structure of the holding device. Haber discloses a holding device (8) and glass syringe operating means (42) wherein the holding device (8) has a specific external structure in the form of a thread structure; and wherein a counter structure to the specific external structure of the holding device (8) is provided on the glass syringe operating means (42) interacting with the specific external structure of the holding device (8) for securing the holding device and glass syringe operating means to one another (Haber Col. 3 Lines 31-34).


Response to Arguments
Applicant’s arguments filed 05/11/2020 with respect to claim objections and 112 rejections have been fully considered and are persuasive.  The claim objections and 112 claim rejections have been withdrawn. 

Applicant’s arguments with respect to prior art Grabenkort have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner no longer relies upon Grabenkort where prior art Jennings can be relied upon to reject new limitations in independent Claims 1, 6 and 21. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225.  The examiner can normally be reached on 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        01/20/2021